Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 5, 2018

                                     No. 04-18-00237-CR

                                  Flanzo Lafonte TOWNES,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR0764
                           Honorable Sid L. Harle, Judge Presiding

                                        ORDER
        On July 2, 2018, appellant filed a motion alleging the appellate record is incomplete.
Specifically, appellant refers to the attachments to the Petition for Writ of Mandamus appellant
filed on November 17, 2014. The attachments, which are referred to in the petition, are not
included in the clerk’s record. We therefore ORDER the trial court clerk to supplement the
appellate record in this appeal on or before July 15, 2018 with the attachments to the Petition
for Writ of Mandamus filed on November 17, 2014, which is included in the clerk’s record at
pages 168 through 171.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court